217 S.E.2d 98 (1975)
26 N.C. App. 752
Zakie G. BEALL
v.
Lester T. BEALL.
No. 7518DC279.
Court of Appeals of North Carolina.
August 6, 1975.
Certiorari Allowed November 5, 1975.
*99 Smith, Carrington, Patterson, Follin & Curtis by Norman B. Smith, Greensboro, for plaintiff.
Turner, Rollins & Rollins by Clyde T. Rollins, Greensboro, for defendant.
Certiorari Allowed by Supreme Court November 5, 1975.
BROCK, Chief Judge.
Defendant has brought forward thirty-six assignments of error, consolidated into twenty-eight arguments for this appeal. Most of these arguments are without merit and are simply an attempt to reargue the evidence adduced at the hearing, apparently with the hope that this Court will substitute itself for the trial court and will accept defendant's version of the evidence. *100 It is well known that findings of fact are conclusive and binding on appeal if there is any competent evidence to support them. This principle applies with particular force in alimony cases where the testimony of the parties is characteristically in sharp conflict and the credibility of witnesses who appear before the trial judge nearly always determines the outcome. We see no need for an ad seriatum discussion of defendant's twenty-eight arguments.
In his second argument defendant contends that the trial court erred in finding that his gross income had ranged from $35,000.00 to $45,000.00 per year, and his net income, from $14,000.00 to $18,000.00. Defendant's own testimony indicates that his gross income has ranged from $30,244.00 to $47,000.00 per year, and his net income, from $13,942.00 to $17,000.00. This finding of fact varies from defendant's testimony, but the difference is so insignificant that it is not prejudicial to defendant.
In his third argument defendant points out that the court erred when it found that defendant "is away from home . . . on the average of 3 days per week." The evidence indicates that defendant is out of town for periods up to three days a week; however, we do not deem this prejudicial error.
In his sixth argument defendant asserts that the court erred when it found he kicked plaintiff out of bed on one occasion in 1972. The finding is erroneous, but only as to the date. Again, defendant is not prejudiced. A similar argument is advanced, in defendant's eighth argument, as to a finding that defendant pulled his daughter's hair in 1972. The finding is erroneous only as to the date.
In his thirteenth argument defendant complains that the court erred when it found that plaintiff was substantially dependent upon defendant for financial support. The evidence indicates that plaintiff earned $9,500.00 per year and had expenses of $24,757.34 per year. The evidence clearly supports the court's finding.
By way of his fifteenth argument defendant argues that the trial court erred when it concluded: "Defendant willfully failed to provide plaintiff with necessary subsistence according to her means and condition, so as to render her condition intolerable and her life burdensome." The court found that on two occasions defendant had allowed the family home to run out of hearing oil briefly, and on one occasion defendant had delayed in paying a doctor's bill for more than a year. Defendant is correct in arguing that these incidents seem insufficient to establish that plaintiff's life was rendered intolerable and burdensome. However, this error was not prejudicial to defendant because the court also concluded that defendant "offered such indignities to the person of plaintiff as to render her condition intolerable and her life burdensome."
In his seventeenth and eighteenth arguments defendant objects to the court's conclusions that he should be required to pay alimony and attorney's fees and that plaintiff should be given possession of the family home. The court's findings fully support these conclusions; accordingly, we do not find error.
The gist of this appeal is that defendant contends that he will be required to make monthly payments beyond his means. The evidence does not support this contention, but supports the order of the trial judge. The determination of the amount for child support and alimony is within the discretion of the trial court. Austin v. Austin, 12 N.C.App. 390, 183 S.E.2d 428 (1971). No abuse of that discretion has been shown.
We have reviewed defendant's arguments and find that no prejudicial error has been committed. Accordingly the judgment of the trial court must be upheld.
Affirmed.
PARKER and ARNOLD, JJ., concur.